                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARLY WARNING SERVICES, LLC                : CIVIL ACTION
                                           :
                   v.                      : NO. 21-1050
                                           :
WILLIAM GRECIA                             :

                                        ORDER
       AND NOW, this 27th day of May 2021, upon considering Plaintiff’s Motion to dismiss

Defendant’s counterclaim (ECF Doc. No. 34), Defendant’s Response (ECF Doc. No. 38), and for

reasons in the accompanying Memorandum, it is ORDERED Plaintiff’s Motion to dismiss (ECF

Doc. No. 34) is GRANTED and we dismiss the counterclaim without prejudice.




                                                 KEARNEY, J.
